[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             DEC 4, 2008
                              No. 08-12255                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 02-20854-CR-JAL

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

FREEMAN POLLARD,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (December 4, 2008)

Before CARNES, WILSON and FAY, Circuit Judges.

PER CURIAM:

     While on supervised release, Freeman Pollard committed a third-degree
grand theft and drove without a valid license. The district court revoked Pollard’s

supervised release, imposed a 12-month-and-1-day sentence for the violations, and

ordered that the sentence run consecutive to Pollard’s 63-month sentence imposed

by the state court. Pollard appeals the district court’s sentence. We affirm.

                             STANDARD OF REVIEW

      Although Pollard objected to the district court’s sentence, his objection was

very general. He did not assert the errors that he now alleges on appeal.

Accordingly, his claims will be reviewed for plain error. United States v.

Stevenson, 68 F.3d 1292, 1294 (11th Cir. 1995).

      Under plain error review, “(1) there must be error; (2) the error must be

plain; and (3) the error must affect substantial rights.” Id. (citations omitted). If

these criteria are met, we may correct the plain error if it “seriously affect[s] the

fairness, integrity or public reputation of judicial proceedings.” United States v.

Olano, 507 U.S. 725, 736, 113 S. Ct. 1770, 1779, 123 L. Ed. 2d 508 (1993)

(citation and quotation marks omitted). But

             where the effect of an error on the result in the district
             court is uncertain or indeterminate – where we would
             have to speculate – the appellant has not met his burden
             of showing a reasonable probability that the result would
             have been different but for the error; he has not met his
             burden of showing prejudice; he has not met his burden
             of showing that his substantial rights have been affected.



                                            2
United States v. Rodriguez, 398 F.3d 1291, 1301 (11th Cir. 2005) (citation

omitted).

                                     DISCUSSION

       Pollard argues that the district court erroneously relied on information in the

Supplemental Report because he was not provided with the Report at least 35 days

before sentencing and because the Report was not made a part of the record. He

argues that the court incorrectly stated that his criminal history category was VI

instead of II and that the court’s error led to an unreasonable sentence. He further

argues that the court erred by not properly considering the § 3553(a) factors in

imposing the sentence. For the reasons discussed below, we find no plain error.

       A probation officer must conduct a presentence investigation and submit a

report to the court unless “(i) [a] statute requires otherwise; or (ii) the court finds

that the information in the record enables it to meaningfully exercise its sentencing

authority under 18 U.S.C. § 3553, and the court explains its finding on the record.”

F ED. R. C RIM. P. 32(c)(1)(A). “The probation officer must give the presentence

report to the defendant, the defendant’s attorney, and an attorney for the

government at least 35 days before sentencing unless the defendant waives this

minimum period.” F ED. R. C RIM. P. 32(e)(2).

       The U.S. S ENTENCING G UIDELINES M ANUAL recommends a sentencing



                                            3
range of 6 to 12 months’ imprisonment for a Grade B violation of supervised

release and a category II criminal history. U.S. S ENTENCING G UIDELINES M ANUAL

§ 7B1.4 (2007). It recommends a range of 21 to 27 months’ imprisonment for a

Grade B violation and category VI criminal history. § 7B1.4. The court

determines the appropriate sentencing range by applying “the [criminal history]

category applicable at the time the defendant originally was sentenced to a term of

supervision.” § 7B1.4(a).

      When imposing a sentence, the district court is not required to discuss

methodically each factor. See United States v. Scott, 426 F.3d 1324, 1329-30 (11th

Cir. 2005). If the court imposes a sentence within the guidelines, it is not

necessary to give a detailed explanation of its reasons, so long as it “set[s] forth

enough to satisfy the appellate court that [it] has considered the parties’ arguments

and has a reasoned basis for exercising [its] own legal decisionmaking authority.”

United States v. Agbai, 497 F.3d 1226, 1230 (11th Cir. 2007) (per curiam) (citation

and quotation marks omitted).

      Here, Pollard specifically asked the court to accept the government’s waiver

of the presentence investigation. Pollard accordingly waived his rights under Rule

32(e)(2). According to the Supplemental Report, Pollard had a lengthy criminal

history, even before his original sentencing. The district court indicated that



                                            4
Pollard’s record would have qualified him for a category VI criminal history. The

court, however, applied a category II criminal history, pursuant to an agreement

between the parties. Based on Pollard’s Grade B violation, the court initially

imposed a 12-month sentence. The court subsequently modified the sentence to 12

months and 1 day so that Pollard could receive gain time.

      In imposing the sentence, the court noted that Pollard’s criminal history was

“horrendous.” It expressed concern that Pollard had failed to comply with the

conditions of his release. It also noted that its previous sentences had been

relatively lenient and that “the time for breaks . . . is now over.” The court’s

remarks indicate that it had considered Pollard’s history. They also indicate that

the court intended that the sentence promote respect for the law, deter future

criminal conduct, and protect the public from any of Pollard’s future crimes. See

18 U.S.C. § 3553(a)(1), (2)(A)-(C). Although the district court did not explicitly

consider each § 3553(a) factor, it provided “a reasoned basis for exercising” its

judgment. Agbai, 497 F.3d at 1230.

      In light of the foregoing, the district court did not plainly err in determining

Pollard’s sentence. But even if it did, Pollard cannot show that any of the court’s

alleged errors affected his substantial rights because he has not shown that his

sentence would have been different but for the error. See Rodriguez, 398 F.3d at



                                           5
1301.

         The court indicated its intent to sentence Pollard at the high end of the 6 to

12 month guideline range. Pollard’s high-end sentence was not based solely on the

court’s perception that he received a “break” at his original sentencing. The court

noted that Pollard did not receive any jail time for his first supervised release

violation and that he subsequently failed to comply with the court’s newly imposed

conditions of supervised release. The court also recognized that the state court had

given Pollard numerous “breaks” over the years, even though he had amassed

20 criminal-history points, many of which were based on burglaries and grand

thefts. The court’s discussion indicates that Pollard received a high-end sentence

based on the cumulative effect of Pollard’s past lenient sentences and his repeated

failure to comply with the law. Because it is unlikely that Pollard would have been

sentenced differently, any alleged error was harmless.

                                     CONCLUSION

         After carefully reviewing the record and the parties’ briefs, we find no plain

error.

         AFFIRMED.




                                             6